Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
	The information disclosure statement filed 6/1/20 has been considered.

Oath/Declaration
	Oath/Declaration filed on 6/1/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JangJian et al. (2013/0149807).
Referring to figures 1-6, JangJian et al. teaches an image-sensor device, comprising:
a semiconductor substrate (910);
a radiation-sensing region (900(912/914)) in the semiconductor substrate;
a doped isolation region (924) in the semiconductor substrate; and
a dielectric film (926) extending into the doped isolation region (924) from a surface of the semiconductor substrate, wherein a portion of the doped isolation region (924) is between the dielectric film (926) and the radiation-sensing region (900(912/914)).
Regarding to claim 3, the dielectric film further extends across an interface between the radiation-sensing region and the doped isolation region (see figure 9).
Regarding to claim 4, the dielectric film is in direct contact with the radiation-sensing region (see figure 9).
Regarding to claim 6, an isolation feature (926) extending from a second surface of the semiconductor substrate (see figure 9).
Regarding to claim 7, the dielectric film (926) extends along a direction towards the isolation feature (see figure 9).

Claim(s) 1, 3-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (2012/0025199).
Referring to figures 1-12, Chen et al. teaches an image-sensor device, comprising:
a semiconductor substrate (35);
a radiation-sensing region (160/161) in the semiconductor substrate;

a dielectric film (130/131) extending into the doped isolation region (110/111) from a surface of the semiconductor substrate, wherein a portion of the doped isolation region (110/111) is between the dielectric film (130/131) and the radiation-sensing region (160/161).
Regarding to claim 3, the dielectric film (130/131) further extends across an interface between the radiation-sensing region (160/161) and the doped isolation region (110/111, see figures 8-12).
Regarding to claim 4, the dielectric film is in direct contact with the radiation-sensing region (see figures 8-12).
Regarding to claim 6, an isolation feature (330/331) extending from a second surface of the semiconductor substrate (see figure 10).
Regarding to claim 7, the dielectric film (130/131) extends along a direction towards the isolation feature (330/331, see figure 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JangJian et al. (2013/0149807) or Chen et al. (2012/0025199) as applied to claims 1, 3-4, 6-7 above in view of  Iida et al. (U.S. Patent Publication No. 2011/0156186).
JangJian et al. or Chen et al. teaches an image-sensor device having a dielectric layer.  
However, the reference does not clearly teach the dielectric layer contains hafnium oxide, hafnium nitride, aluminum oxide or aluminum nitride.
Iida et al. teaches a dielectric material layer of Hafnium oxide (162, see figures 9-18, paragraphs# 50-51, meeting claim 2). 
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the thickness of the dielectric layer, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.-dielectric layer), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- wherein the thickness of the dielectric layer) or any unexpected results arising therefrom. Where patentability is said to be based upon particular 
Therefore, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made would provide a dielectric layer contains hafnium oxide with specific thickness in the deep-trench isolation structure in JangJian et al., or Chen et al. as taught by Iida et al. because it is known in the semiconductor art to provide solid-state image device with higher sensitivity.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,153,316; claims 1-20 of U.S. Patent No. 9,666,624; claims 1-20 of U.S. Patent No. 9,136,298; claims 1-20 of U.S. Patent No.10,672,819. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:
The Instant Invention
10,672,819
10,153,316
9,666,624
9,136,298
1
1
1
1, 10
1
2
2
2
2
3

3
4
3

4
4
5
5

5
5
6

4
6
6
3
4

7
7
7


8
8
8
8
8
9
9
9


10
10
10


11
11

16
12
12
12



13
12



14
14



15
15



16
16

16, 20
12, 16
17
17


16
18



17
19




20
19


13


The features of claims of the present application are covered by the claims of the U.S. Patent No. 10,153,316; 9,666,624; 9,136,298; or 10,672,819 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are 
Therefore, the instant claims are within the scoped of the cited prior art claims. 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/            Primary Examiner, Art Unit 2893